DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/2020 and 6/26/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11-14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US 20200100048 A1, hereinafter Wu).

Consider claims 1 and 11, Wu discloses a method by a terminal comprising a controller (controller/processor 359, Fig. 3), the method comprising: 
receiving, by a vehicle to everything (V2X) layer, first information on a V2X service from a V2X application layer (Layer 3 may comprise a V2X layer…At the transmitting device, the application layer may provide a group ID and a QoS profile for a particular service group to the Layer 3. The QoS profile may include any of an indication 
determining, by the V2X layer, range information corresponding to the first information on the V2X service based on a configuration (The Layer 3 may also store the QoS profile for the service group…The AS layer may receive [from Layer 3] ...the QoS profile (e.g., including the 5QI and/or range), see Fig. 12 and paragraph 62).

Consider claims 2 and 12, and as applied to claims 1 and 11 respectively above, Wu discloses further comprising receiving, by the V2X layer, second information on a range for a V2X communication from the V2X application layer (Layer 3 may comprise a V2X layer…At the transmitting device, the application layer may provide a group ID and a QoS profile for a particular service group to the Layer 3. The QoS profile may include any of an indication of 5QI for the service group, a rate for the service group, and/or a range for the service group, paragraph 62).

Consider claims 3 and 13, and as applied to claims 2 and 12 respectively above, Wu discloses wherein the determining further comprises determining, by the V2X layer, the range information based on the received second information on the range (Layer 3 may comprise a V2X layer…At the transmitting device, the application layer may provide a group ID and a QoS profile for a particular service group to the Layer 3. The QoS profile may include any of an indication of 5QI for the service group, a rate for the service group, and/or a range for the service group, paragraph 62).



Consider claims 7 and 17, and as applied to claims 1 and 11 respectively above, Wu discloses wherein the range information is in a unit of meters .the range could be in the form of absolute distance, e.g. 500 meters, paragraph 59).

Consider claims 8 and 18, and as applied to claims 1 and 11 respectively above, Wu discloses wherein the first information on the V2X service includes a provider service identifier (PSID) or an intelligent transport systems-application identifier (ITS- AID) (The application layer 1202 may also provide data to the Layer 3 to be transmitted in a message, e.g., a multicast message, to the service group. The data may be provided with a corresponding group ID. The application layer may provide a Provider Service Identifier (PSID) with the data, Fig. 12 and paragraph 62).

Consider claims 9 and 19, and as applied to claims 1 and 11 respectively above, Wu discloses further comprising receiving V2X policy information that includes communication range values corresponding to message types of the V2X application layer (Layer 3 may comprise a V2X layer…At the transmitting device, the application layer may provide a group ID and a QoS profile for a particular service group to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Pan et al (US 20200205209 A1), hereinafter Pan.

Consider claims 5 and 15, and as applied to claims 1 and 11 respectively above, Wu discloses mapping information between a V2X service type and the range information, wherein the configuration comprises the mapping information between the V2X service type and the range information (the application layer may provide a group ID and a QoS profile for a particular service group to the Layer 3. The QoS profile may include any of an indication of 5QI for the service group, a rate for the service group, and/or a range for the service group… The application layer may provide a Provider Service Identifier (PSID) with the data. The Layer 3 may map the group ID received from the application layer to a Destination L2 ID (Dst. L2 ID) for the service group. The Layer 3 may also store the QoS profile for the service group. If the [application] layer does not provide a QoS Profile to the Layer 3, the Layer 3 may use the PSID to determine a corresponding QoS Profile, e.g., mapping the PSID to a QoS profile, paragraph 62).
However, Wu does not expressly disclose receiving [the mapping information], from an entity implementing access and mobility management function (AMF).
In the same field of endeavor Pan discloses receiving [the mapping information], from an entity implementing access and mobility management function (AMF) (The PC5 QoS rule is used to map the V2X services (e.g. PSID or ITS-AIDs of the V2X 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the AMF to send mapping information between a V2X service type and the range information as disclosed in Pan in the system of Wu because the AMF is the entity responsible for connection and mobility management in a 5G network.

Consider claims 6 and 16, and as applied to claims 5 and 15 respectively above, Wu discloses wherein the V2X service type corresponds to the first information on the V2X service (The application layer may provide a Provider Service Identifier (PSID) with the data, Fig. 12 and paragraph 62).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kedalagudde et al (US 20190150082 A1), hereinafter Kedalagudde.

Consider claims 10 and 20, and as applied to claims 9 and 19 respectively above, Wu does not expressly disclose further comprising receiving the V2X policy information based on a current location of the terminal or based on an update of the V2X policy information.
In the same field of endeavor Kedalagudde discloses further comprising receiving the V2X policy information based on a current location of the terminal or 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kedalagudde with the teachings of Wu in order to provision UEs for V2x communication in a particular geographical area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al (US 20180376304 A1) relates generally to wireless communication, and more specifically to enhanced vehicle-to-everything (eV2X) radio access technology (RAT) migration. Zhou et al (US 20210014716 A1) discloses receiving the communication range information of a service data unit from an application layer; determining target information according to the communication range information; and transmitting the target information to a base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642